     Case 2:20-cv-03108-MCS-JPR Document 51 Filed 03/17/21 Page 1 of 7 Page ID #:396




 1
 2                                                                  JS-6
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11
        SECURITIES AND EXCHANGE                 Case No. 2:20-cv-03108-MCS-JPR
12      COMMISSION,
                                                FINAL JUDGMENT AS TO
13                  Plaintiff,                  JOSEPH GOMAN
14
              vs.                               Judge: Hon. Mark C. Scarsi
15
        OWNZONES MEDIA NETWORK,
16      INC., DANIEL GOMAN and JOSEPH
        GOMAN,
17
                    Defendants.
18
19
20
21
22
23
24
25
26
27
28
     Case 2:20-cv-03108-MCS-JPR Document 51 Filed 03/17/21 Page 2 of 7 Page ID #:397




 1          The Securities and Exchange Commission having filed a Complaint and
 2    Defendant Joseph Goman having entered a general appearance; consented to the
 3    Court’s jurisdiction over Defendant and the subject matter of this action; consented to
 4    entry of this Final Judgment without admitting or denying the allegations of the
 5    Complaint (except as to jurisdiction and except as otherwise provided herein in
 6    paragraph VI); waived findings of fact and conclusions of law; and waived any right
 7    to appeal from this Final Judgment:
 8                                                  I.
 9          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
10    permanently restrained and enjoined from violating, directly or indirectly, Section
11    10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. §
12    78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using
13    any means or instrumentality of interstate commerce, or of the mails, or of any
14    facility of any national securities exchange, in connection with the purchase or sale of
15    any security:
16          (a)       to employ any device, scheme, or artifice to defraud;
17          (b)       to make any untrue statement of a material fact or to omit to state a
18          material fact necessary in order to make the statements made, in the light of the
19          circumstances under which they were made, not misleading; or
20          (c)       to engage in any act, practice, or course of business which operates or
21          would operate as a fraud or deceit upon any person.
22          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
23    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
24    binds the following who receive actual notice of this Final Judgment by personal
25    service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
26    attorneys; and (b) other persons in active concert or participation with Defendant or
27    with anyone described in (a).
28

                                                    1
     Case 2:20-cv-03108-MCS-JPR Document 51 Filed 03/17/21 Page 3 of 7 Page ID #:398




 1                                               II.
 2          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
 3    Defendant is permanently restrained and enjoined from violating Section 17(a) of the
 4    Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale
 5    of any security by the use of any means or instruments of transportation or
 6    communication in interstate commerce or by use of the mails, directly or indirectly:
 7          (a)    to employ any device, scheme, or artifice to defraud;
 8          (b)    to obtain money or property by means of any untrue statement of a
 9          material fact or any omission of a material fact necessary in order to make the
10          statements made, in light of the circumstances under which they were made,
11          not misleading; or
12          (c)    to engage in any transaction, practice, or course of business which
13          operates or would operate as a fraud or deceit upon the purchaser.
14          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
15    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
16    binds the following who receive actual notice of this Final Judgment by personal
17    service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
18    attorneys; and (b) other persons in active concert or participation with Defendant or
19    with anyone described in (a).
20                                              III.
21          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
22    Defendant is permanently restrained and enjoined from violating Section 5 of the
23    Securities Act [15 U.S.C. § 77e] by, directly or indirectly, in the absence of any
24    applicable exemption:
25          (a)    Unless a registration statement is in effect as to a security, making use of
26                 any means or instruments of transportation or communication in
27                 interstate commerce or of the mails to sell such security through the use
28                 or medium of any prospectus or otherwise;

                                                 2
     Case 2:20-cv-03108-MCS-JPR Document 51 Filed 03/17/21 Page 4 of 7 Page ID #:399




 1          (b)    Unless a registration statement is in effect as to a security, carrying or
 2                 causing to be carried through the mails or in interstate commerce, by any
 3                 means or instruments of transportation, any such security for the purpose
 4                 of sale or for delivery after sale; or
 5          (c)    Making use of any means or instruments of transportation or
 6                 communication in interstate commerce or of the mails to offer to sell or
 7                 offer to buy through the use or medium of any prospectus or otherwise
 8                 any security, unless a registration statement has been filed with the
 9                 Commission as to such security, or while the registration statement is the
10                 subject of a refusal order or stop order or (prior to the effective date of
11                 the registration statement) any public proceeding or examination under
12                 Section 8 of the Securities Act [15 U.S.C. § 77h].
13          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
14    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
15    binds the following who receive actual notice of this Final Judgment by personal
16    service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
17    attorneys; and (b) other persons in active concert or participation with Defendant or
18    with anyone described in (a).
19                                                IV.
20          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
21    Defendant is liable for a civil penalty in the amount of $160,000 pursuant to Section
22    20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange
23    Act [15 U.S.C. § 78u(d)(3)]. Defendant shall satisfy this obligation by paying
24    $160,000 to the Securities and Exchange Commission within 30 days after entry of
25    this Final Judgment.
26          Defendant may transmit payment electronically to the Commission, which will
27    provide detailed ACH transfer/Fedwire instructions upon request. Payment may also
28    be made directly from a bank account via Pay.gov through the SEC website at

                                                   3
     Case 2:20-cv-03108-MCS-JPR Document 51 Filed 03/17/21 Page 5 of 7 Page ID #:400




 1    http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified
 2    check, bank cashier’s check, or United States postal money order payable to the
 3    Securities and Exchange Commission, which shall be delivered or mailed to
 4          Enterprise Services Center
            Accounts Receivable Branch
 5          6500 South MacArthur Boulevard
            Oklahoma City, OK 73169
 6
       and shall be accompanied by a letter identifying the case title, civil action number,
 7
      and name of this Court; Joseph Goman as a defendant in this action; and specifying
 8
      that payment is made pursuant to this Final Judgment.
 9
            Defendant shall simultaneously transmit photocopies of evidence of payment
10
      and case identifying information to the Commission’s counsel in this action. By
11
      making this payment, Defendant relinquishes all legal and equitable right, title, and
12
      interest in such funds and no part of the funds shall be returned to Defendant.
13
             The Commission may enforce the Court’s judgment for penalties by the use of
14
      all collection procedures authorized by law, including the Federal Debt Collection
15
      Procedures Act, 28 U.S.C. § 3001 et seq., and moving for civil contempt for the
16
      violation of any Court orders issued in this action. Defendant shall pay post
17
      judgment interest on any amounts due after 30 days of the entry of this Final
18
      Judgment pursuant to 28 U.S.C. § 1961. The Commission shall hold the funds,
19
      together with any interest and income earned thereon (collectively, the “Fund”),
20
      pending further order of the Court.
21
            The Commission may propose a plan to distribute the Fund subject to the
22
      Court’s approval. Such a plan may provide that the Fund shall be distributed
23
      pursuant to the Fair Fund provisions of Section 308(a) of the Sarbanes-Oxley Act of
24
      2002. The Court shall retain jurisdiction over the administration of any distribution
25
      of the Fund and the Fund may only be disbursed pursuant to an Order of the Court.
26
            Regardless of whether any such Fair Fund distribution is made, amounts
27
      ordered to be paid as civil penalties pursuant to this Judgment shall be treated as
28

                                                  4
     Case 2:20-cv-03108-MCS-JPR Document 51 Filed 03/17/21 Page 6 of 7 Page ID #:401




 1    penalties paid to the government for all purposes, including all tax purposes. To
 2    preserve the deterrent effect of the civil penalty, Defendant shall not, after offset or
 3    reduction of any award of compensatory damages in any Related Investor Action
 4    based on Defendant’s payment of disgorgement in this action, argue that he is entitled
 5    to, nor shall he further benefit by, offset or reduction of such compensatory damages
 6    award by the amount of any part of Defendant’s payment of a civil penalty in this
 7    action (“Penalty Offset”). If the court in any Related Investor Action grants such a
 8    Penalty Offset, Defendant shall, within 30 days after entry of a final order granting
 9    the Penalty Offset, notify the Commission’s counsel in this action and pay the amount
10    of the Penalty Offset to the United States Treasury or to a Fair Fund, as the
11    Commission directs. Such a payment shall not be deemed an additional civil penalty
12    and shall not be deemed to change the amount of the civil penalty imposed in this
13    Judgment. For purposes of this paragraph, a “Related Investor Action” means a
14    private damages action brought against Defendant by or on behalf of one or more
15    investors based on substantially the same facts as alleged in the Complaint in this
16    action.
17                                                V.
18           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
19    Consent is incorporated herein with the same force and effect as if fully set forth
20    herein, and that Defendant shall comply with all of the undertakings and agreements
21    set forth therein.
22                                               VI.
23           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for
24    purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code,
25    11 U.S.C. §523, the allegations in the complaint are true and admitted by Defendant,
26    and further, any debt for disgorgement, prejudgment interest, civil penalty or other
27    amounts due by Defendant under this Final Judgment or any other judgment, order,
28    consent order, decree or settlement agreement entered in connection with this

                                                  5
     Case 2:20-cv-03108-MCS-JPR Document 51 Filed 03/17/21 Page 7 of 7 Page ID #:402




 1    proceeding, is a debt for the violation by Defendant of the federal securities laws or
 2    any regulation or order issued under such laws, as set forth in Section 523(a)(19) of
 3    the Bankruptcy Code, 11 U.S.C. §523(a)(19).
 4                                               VII.
 5          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
 6    shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
 7    Final Judgment.
 8                                              VIII.
 9          There being no just reason for delay, pursuant to Rule 54(b) of the Federal
10    Rules of Civil Procedure, the Clerk is ordered to enter this Final Judgment forthwith
11    and without further notice.
12
      Dated: March 16, 2021
13
14                                            ____________________________________
                                              HON. MARK C. SCARSI
15                                            UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  6
